Citation Nr: 0004549	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997 as the result of 
sudden cardiac death (ventricular fibrillation) due to acute 
myocardial infarction as a consequence of ischemic heart 
disease.  

2.  No competent evidence has been submitted to show that the 
veteran had suffered from any heart disability, including 
ischemic heart disease, due to disease or injury which was 
incurred in or aggravated by service.  

3.  No competent evidence has been submitted to show that the 
veteran has any service-connected disability which either 
caused or contributed materially in producing or accelerating 
his death.  



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1137, 1310, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, if the disorder is a chronic disease, service 
connection may be granted if manifest to a degree of 10 
percent or more within the presumptive period following 
service; the presumptive period for cardiovascular-renal 
disease is one year from the veteran's date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The appellant asserts that the veteran's death was the result 
of his service in World War II.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The evidence shows that the veteran died on August [redacted], 
1997.  At the time of the veteran's death, service-connection 
had not been established for any disability.  No claim for VA 
benefits was active at that time.  

The death certificate listed the causes of the veteran's 
death as being sudden cardiac death (ventricular 
fibrillation), acute myocardial infarction and ischemic heart 
disease.  The death certificate noted that the ischemic heart 
disease had onset "years" prior to the veteran's death and 
did not indicate whether an autopsy had been performed.  

A careful review of the veteran's service medical records 
shows that an October 1942 entry noted that a "slight 
scoliosis" had been observed on the veteran's examination 
for enlistment.  An additional October 1942 entry in the 
veteran's service medical records noted moderate acne on the 
veteran's face and back.  Other than dental findings and 
visual defects, corrected to 20/20, no other medical 
disabilities were noted in the veteran's service medical 
records.  

In a November 1997 statement, the appellant noted that the 
veteran had been assigned to the "Asiatic-Pacific" Theater 
during World War II and asserted that he had served on an 
island that VA believed to be responsible for the development 
of Parkinson's disease because of the consumption of certain 
"native" foods.  The appellant also noted that the 
veteran's family had no history of Parkinson's disease.  

An August 1997 medical report from Wilson Memorial Hospital 
noted that the veteran had a past medical history of diabetes 
mellitus, hypertension, Parkinson's disease and congestive 
heart failure.  

The Board is cognizant of the appellant's assertions; 
however, she submitted no competent evidence to show that the 
veteran had any disability related to his service in the 
"Asiatic-Pacific" Theater during World War II.  As a lay 
person, she is not shown to have the expertise to proffer 
opinions as to questions of medical diagnosis or causation as 
presented in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Furthermore, the submitted medical 
evidence does not serve to establish the presence of heart 
disease or Parkinson's disease until many years after that 
service.  

The record contains no medical evidence which shows that the 
veteran had any service-connected disability which either 
caused or contributed substantially or materially in 
producing or accelerating his demise.  

Because the appellant has not submitted competent evidence of 
a nexus between the fatal heart disability and any disease or 
injury which was incurred in or aggravated by service, the 
Board finds the claim of service connection for the cause of 
the veteran's death to be not well grounded.  See Caluza v. 
Brown, 7. Vet. App. at 506.  

Additionally, the Board finds that a remand is not required 
in this case.  The appellant has not put VA on notice that 
competent evidence exists that supports her claim that the 
veteran's cause of death was due to disease or injury 
incurred in or aggravated by service.  The RO properly 
notified the appellant that it was necessary for her to 
provide evidence demonstrating that a service-connected 
disability was either the primary or contributory cause of 
the veteran's death.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the appellant of the evidence 
necessary to complete her application for benefits.  By this 
decision, the Board is informing the appellant of the 
evidence necessary to make her claim as set forth above well 
grounded.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the appellant's claim 
is well grounded rather than whether she is entitled to 
prevail on the merits, but the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  




ORDER

As the claim of service connection for cause of the veteran's 
death is not well grounded, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

